Title: Broadside: A Plea for Financial Assistance by Subscription for Thomas Jefferson, 1825, 31 December 1825
From: Anonymous
To: 


                        
                        
                            
                            
                        
                    Ingratitude has been called the vice of Republics. On a late occasion we have seen the Government and people of the United States give a practical and triumphant refutation of this calumny by their conduct to Gen. La Fayette. Another opportunity of removing the reproach now presents itself; and it is for the people of Virginia in their individual capacity, to say, whether they will not eagerly embrace it, by rendering an act of justice to a distressed and venerable Patriot, who has devoted his whole life, and expended an ample patrimony in the service of his country.In his old age Thomas Jefferson, whose name is associated with all that is most interesting in our annals, has become poor. Let no American blush to hear it. Poverty in a public agent, who has possessed and neglected opportunities of enriching himself, implies nothing censurable, but is often justly regarded as the evidence of unsullied integrity. The Roman historians advert, with pride, to that illustrious citizen, who, after gloriously filling the highest offices of his country, left his children without patrimony, and his body to be interred at the public expense. So far from considering this to be a reproach, they refer to it as the evidence of superior merit: and their award has been confirmed by the universal sentiment of free and virtuous men in every age and nation. In like manner Mr. Jefferson’s poverty ought to exalt him in the opinion of his fellow citizens, because it proves that in the various high offices he has filled, he has consulted his country’s interests—not his own.But this Republic should blush if it allowed his poverty to remain, after it is known to exist. The plan of relieving him by a Lottery, if in other respects unexceptionable, is liable to this objection, that it is a poor boon in itself, perhaps inadequate to his wants, and no sufficient testimony of the gratitude and affection of this people. Let us do for him something more—something better corresponding with what we feel for him and owe to ourselves—something which whilst it satisfies the claims upon our honor, cannot fail of being grateful to him. Let the people spontaneously provide for the old age of “the Man of the People,” by an offering which shall at the same time attest their reverence, and impart to him the satisfaction of knowing their affection. Mr. Jefferson’s principles will not permit him to accept of any provision from the State or General Government, but the hearty, unsolicited, freewill-offering of the people individually, he will not, he cannot refuse.It is therefore proposed that a subscription be opened by which every individual may contribute to his comfort: and that all may contribute, let no subscription exceed $5.To carry the foregoing proposition into effect, we, whose names are hereunto subscribed, have paid to the holder of this paper the sums annexed to our respective names, to be by him paid into the Branch Bank of the United States in this Borough, subject to the draft of  who  directed to vest the amount raised, in U. States Government Stock, for Thomas Jefferson’s benefit, and to transmit to him, as soon as possible, a certificate of such Stock.☞ Subscription papers, with the above caption, are left at the several Banks of this Borough, and at Mr. Hall’s and Mr. Bonsal’s Book Stores.
                        
                    